

116 HR 3058 IH: Vaccination Information and Promotion Act of 2019
U.S. House of Representatives
2019-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3058IN THE HOUSE OF REPRESENTATIVESJune 3, 2019Ms. Jackson Lee (for herself, Ms. Norton, Ms. Moore, Ms. Sewell of Alabama, Ms. Pressley, Ms. Johnson of Texas, Mrs. Carolyn B. Maloney of New York, Mr. Payne, and Mrs. McBath) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Secretary of Health and Human Services to carry out a program to address the health
			 crisis of insufficient vaccinations, and for other purposes.
	
 1.Short titleThis Act may be cited as the Vaccination Information and Promotion Act of 2019 or the VIP Act of 2019. 2.Addressing the health crisis of insufficient vaccinations The Secretary of Health and Human Services, in consultation with the Director of the Centers for Disease Control and Prevention, shall develop and implement a program to reverse the decline in the rate of childhood vaccinations, including by—
 (1)conducting a national effort to increase public awareness of and knowledge about the benefits of childhood vaccinations;
 (2)supporting the development of a broad range of communication tools to inform the public on the importance of vaccinations;
 (3)acting through the Director of the National Institutes of Health, making more readily available on federally hosted social media specific information from the scientific and medical community on the importance of vaccinations to the health and well-being of infants, children, young adults, adults, and the elderly; and
 (4)awarding grants and other financial assistance to public and private educational institutions, and non-governmental (including nonprofit) and other appropriate entities that serve children, students, and the elderly, to implement vaccination education programs.
 3.GAO studyThe Comptroller General of the United States shall conduct, and submit to the Congress a report on the results of, a study on the change over time in public attitudes toward childhood vaccinations and the reasons underlying such changes.
 4.Authorization of appropriationsTo carry out this Act, there is authorized to be appropriated $50,000,000 for each of fiscal years 2020 through 2025.
		